xbrapp.pc                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-026-CV



PICERNE MANAGEMENT CORPORATION 			      APPELLANTS

AND IRONWOOD RANCH TOWNHOMES, L.P. 	



V.



LINDSEY NEWMAN	APPELLEE





----------

FROM THE 342
ND
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the “Notice Of Settlement And Joint Motion To Reverse The Trial Court's Judgment And To Remand For Further Proceedings” filed by appellants Picerne Management Corporation and Ironwood Ranch Townhomes, L.P. and appellee Lindsey Newman.  Because the parties have settled all matters in the appeal, it is the court’s opinion that the motion should be granted.  We therefore reverse the trial court’s judgment and remand this case to the trial court for entry of judgment consistent with the parties’ settlement agreement.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(1).  We deny the parties’ previously filed “Joint Motion To Grant Petition For Review And To Remand Case To The Trial Court.”

Costs of the appeal shall be paid by appellants
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.

PER CURIAM



PANEL D:  GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  February 28, 2008  

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4
.